DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Applicant’s specification at page 4, lines 18-19, recites, “Here, the inclination angle uses, as a reference, a plane that is perpendicular to the center axis DX of the flow passage part 421.”  This is being interpreted as a special definition of “inclination angle” in the claim, such that the angles are measured relative to a plane perpendicular to a center axis of the flow passage.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “at least some of inner surfaces of the plurality of inclined parts include a curved surface.”  If such an inner surface is curved in a section parallel to a center axis of the flow passage part, as is S1c/IP1 in Applicant’s Fig. 7, it is unclear how to measure the inner inclination angle of such a surface as recited in claim 1.  Applicant’s specification at page 4, lines 7-9, recites, “Here, an inclination angle of the first inclined part IP1 has been set to an angle obtained by averaging or approximating the curved surface S1c having, for example, a circular arc shape, under the assumption of a straight line.”  However such a definition does not make clear how to average or approximate a curved surface as a straight line.  For example, one could draw a straight line connecting the beginning and end points of the curve; or, one could take a tangent at a midpoint of the total arc length; or, one could take a tangent at an average x-direction point; or, one could take an tangent at an average y-direction point; etc.  These various approximations would not necessarily result in the same inner inclination angle of the corresponding straight line, depending on the particular curve.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi ‘419 (JP H08-188419 A - English language translation provided herewith and referenced herein).
Regarding claim 1, Hayashi ‘419 teaches a dropping nozzle comprising:
a flow passage part that includes a flow passage that molten glass passes through (narrow upper portion of nozzle 32, Fig. 6)
an opening part that includes an opening that communicates with the flow passage (wider lower portion of nozzle 32, Fig. 6), the opening part dropping the molten glass as a glass drop (paragraphs (5)-(7), (13), (17), (19))
the opening includes a plurality of inclined parts in which adjacent inner inclination angles are different from each other in a section parallel to a center axis of the flow passage part (lower tapered and lower straight portions of nozzle 32, Fig. 6, the section being in the plane of the paper which is parallel to a center axis of the narrow upper portion of nozzle 32; paragraph (19))
from among the plurality of inclined parts, a first inclined part that is closest to the flow passage part (tapered portion of nozzle 32, Fig. 6) has an inner inclination angle that is smaller than an inner inclination angle of a second inclined part that is farthest from the flow passage part (lower straight portion of nozzle 32, Fig. 6; paragraph (19) - wherein the tapered portion is shown with an angle of about 41° from a plane perpendicular to a center axis of the flow passage, and the lower straight portion is shown with an angle of about 90° from a plane perpendicular to a center axis of the flow passage).
Regarding claim 3, Hayashi ‘419 further teaches inner surfaces of the plurality of inclined parts include a plurality of flat surfaces (the lower tapered portion and lower straight portion of nozzle 32 in Fig. 6 are flat in the plane of the shown section).
Regarding claim 4, Hayashi ‘419 further teaches at least some of inner surfaces of the plurality of inclined parts include a curved surface (“an inner diameter of 20 mm”, paragraph (19) - wherein diameter is a measure of a distance across a shape curved in a plane perpendicular to the shown section of Fig. 6).
Regarding claim 5, Hayashi ‘419 further teaches a length of the second inclined part is greater than or equal to 2 mm (paragraph (19); Fig. 6).
Regarding claim 6, Hayashi ‘419 further teaches the dropping nozzle includes a single member (nozzle 32, Fig. 6; paragraph (7); wherein the sections are welded to form a single member).
Regarding claim 7, Hayashi ‘419 further teaches the dropping nozzle includes a plurality of members (upper narrow portion, lower tapered portion, and lower straight portion, Fig. 6; paragraph (7), (19)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi ‘419 (JP H08-188419 A - English language translation provided herewith and referenced herein).
Regarding claim 2, Hayashi ‘419 is silent regarding a thickness of the second inclined part.  However, such a modification would involve only a mere change in size of a component, which is generally considered as being within the ordinary skill in the art.  See MPEP 2144.04.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a thickness of the second inclined part, since such a modification would involve only a mere change in size of a component.  Further, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to select a thickness of the second inclined part that is sufficiently mechanically and thermally stable for use in forming molten glass drops, and thin enough to not waste the material (“Pt”, paragraph (7)) used for forming the second inclined part.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi ‘419 (JP H08-188419 A - English language translation provided herewith and referenced herein) in view of Ito ‘255 (US 5,378,255).
Regarding claim 8, Hayashi ’419 teaches:
the dropping nozzle according to claim 1 (see above)
a raw material supply part that supplies the molten glass to the dropping nozzle
molding a glass molded body by using the glass drop that has been dropped from the dropping nozzle.
Hayashi ‘419 does not explicitly describe a mold.  In analogous art of molten glass dropping nozzles, Ito ‘255 suggests a mold (mold part 30, Fig. 1) that molds a glass molded body by using a glass drop that has been dropped from a dropping nozzle (column 10, lines 11-15, 24-38; Fig. 1) for the benefit of creating a desired shape of the glass drop.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ito ‘255 by providing a mold for the benefit of creating a desired shape of the glass drop, as suggested by Ito ‘255.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Friday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741